Exhibit 10.8

 

LICENSE AGREEMENT

 

This License Agreement (the “License Agreement”) is made effective this 27th day
of October, 2004 (the “Effective Date”), by and between DreamWorks Animation
LLC, a Delaware limited liability company with offices at 1000 Flower Street,
Glendale, California 91201 (“DWA”), on the one hand, and DreamWorks L.L.C., a
Delaware limited liability company with offices at 1000 Flower Street, Glendale,
California 91201 (“DreamWorks Studios”), on the other hand, and is made with
reference to the following facts.

 

RECITALS

 

A. DreamWorks Studios has been engaged in the business of producing and
distributing various entertainment properties, including live action and
animated motion pictures, television programs, music, and other
entertainment-related goods and services, under and in connection with the mark
and name “DREAMWORKS” and various marks and names containing “DREAMWORKS”
(collectively the “DreamWorks Marks”).

 

B. By virtue of that certain Separation Agreement by and among DreamWorks
Studios, DWA and DreamWorks Animation SKG, Inc. (“DWA SKG”) dated as of October
27, 2004 (the “Separation Agreement”), DWA is the successor to all of the assets
of DreamWorks Studios’ animated motion picture business, and by virtue of that
certain “Assignment of Trademarks and Service Marks” between DreamWorks Studios
and DWA dated as of October 27, 2004 (the “Assignment”), DWA is the successor to
all of DreamWorks Studios’ right, title, and interest in and to the DreamWorks
Marks worldwide, together with all registrations of and applications to register
the DreamWorks Marks, and the goodwill of the business pertaining thereto.

 

1



--------------------------------------------------------------------------------

C. Pursuant to the Separation Agreement, DreamWorks Studios desires to use the
DreamWorks Marks in connection with the production and distribution of certain
non-animated motion pictures and related goods and services, and, pursuant to a
separate license in that certain Distribution Agreement between DWA SKG and
DreamWorks Studios dated as of October     , 2004 (the “Distribution
Agreement”), the distribution of certain motion pictures on behalf of DWA, and
in certain other manners described more fully herein. DWA is willing to grant to
DreamWorks Studios a license to use the DreamWorks Marks on the terms and
conditions set forth herein, and DreamWorks Studios is willing to accept such a
license.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises set forth below, and for other good and valuable
consideration, DWA and DreamWorks Studios hereby agree as follows:

 

TERMS AND CONDITIONS

 

1. Definitions.

 

The following terms shall have the following meanings in this License Agreement:

 

(a) “Licensed Marks” means the DreamWorks Marks listed and depicted in Schedule
A attached hereto, and incorporated by reference herein as if set forth in full,
as Schedule A may be amended from time to time in the manner set forth in
paragraphs 2(c) and 8(d) below.

 

(b) “Licensed Goods” means those goods set forth on Schedule B attached hereto,
and incorporated by reference herein as if set forth in full, as Schedule B may
be amended from time to time in the manner set forth in paragraph 2(c) and 8(d)
below.

 

(c) “Licensed Services” means those services set forth in Schedule C attached
hereto, and incorporated by reference therein as if set forth in full, as
Schedule C may be amended from time to time in the manner set forth in paragraph
2(c) and 8(d) below.

 

2



--------------------------------------------------------------------------------

(d) “Territories” means those jurisdictions set forth on Schedule A attached
hereto, and incorporated by reference herein as if set forth in full, in which
DWA owns registrations of, or applications to register, one or more of the
Licensed Marks as of the Effective Date of this License Agreement, as Schedule A
may be amended from time to time in the manner set forth in paragraphs 2(c) and
8(d) below.

 

(e) “Term” means the initial period commencing on the Effective Date of this
License Agreement and continuing for a period of 20 years, and all subsequent
renewals of such periods as provided in paragraph 3 below, unless sooner
terminated as provided in paragraph 3 below.

 

(f) “Live Action Motion Picture” shall have the meaning given to that term in
the Separation Agreement.

 

(g) “Hybrid Motion Picture” shall have the meaning given to that term in the
Distribution Agreement with the further limitation in this License Agreement to
Hybrid Motion Pictures produced or acquired by or for DreamWorks Studios or any
affiliate of DreamWorks Studios.

 

(h) “Live Stage Performances” shall mean the exercise of Legitimate Stage
Rights, which are defined in the Distribution Agreement.

 

(i) “DTV Product” shall have the meaning given to the term “Direct-to-Video
(DTV) Productions” in the Distribution Agreement.

 

2. Grant of Rights; Amendment; Etc.

 

(a) DWA hereby grants to DreamWorks Studios, and DreamWorks Studios hereby
accepts, a royalty-free right and license to use the Licensed Marks, on the
terms and conditions set forth herein, during the Term: (i) on and in connection
with Licensed Goods and Licensed Services; provided, however, that in connection
with use of the Licensed Marks on or in

 

3



--------------------------------------------------------------------------------

connection with the Licensed Goods identified in Schedule B as pre-recorded
compact discs and audio tapes containing sound tracks from Live Action Motion
Pictures and Hybrid Motion Pictures, and pre-recorded audio tapes containing
music from Live Action Motion Pictures and Hybrid Motion Pictures, DreamWorks
Studios shall only use the Licensed Marks in connection with the words
“Pictures,” “Films,” or other words that are suggestive of motion pictures or
audiovisual works and provided further that DreamWorks Studios shall never use
the Licensed Marks containing “Animation” and “PDI” as trademarks or trade names
except in connection with the distribution of motion pictures pursuant to the
separate license in the Distribution Agreement; (ii) as part of DreamWorks
Studios’ corporate names and trade names, including, without limitation, use of
the trade names on stationery, business documents, and business cards; (iii) in
one or more domain names, including the domain name dreamworks.com, used in
connection with Licensed Goods and Licensed Services; and (iv) in the other
manners set forth herein. The right and license granted to DreamWorks Studios
hereunder shall be exclusive as to the use of the Licensed Marks on or in
connection with (i) the Licensed Goods featuring scenes and/or characters from
Live Action Motion Pictures, live action television programs, and live action
DTV Products and (ii) the Licensed Services relating to Live Action Motion
Pictures, live action television programs, and live action DTV Products. The
right and license granted to DreamWorks Studios hereunder shall be non-exclusive
as to all other Licensed Goods and Licensed Services.

 

(b) DreamWorks Studios shall have the right during the Term to sub-license to
third parties (“Sub-Licensees”), through written sub-licenses (“Sub-Licenses”),
the Licensed Marks on and in connection with all Licensed Goods and Licensed
Services. DreamWorks Studios agrees that each Sub-Licensee shall be a reputable
company capable of performing the Licensed

 

4



--------------------------------------------------------------------------------

Services and/or of producing the Licensed Goods bearing the Licensed Marks under
its Sub-License of the same general level of quality as under license agreements
between DreamWorks Studios and third parties prior to the Effective Date of this
Agreement. If a Sub-Licensee will be manufacturing goods or rendering services
that fall within the natural zone of expansion of the Licensed Goods and
Licensed Services, then DreamWorks Studios will provide DWA with the name and
address of the Sub-Licensee and the subject matter of the Sub-License.
DreamWorks Studios agrees that it shall incorporate provisions into each
Sub-License providing that in the event of the termination of this License
Agreement by DWA in the manner set forth in paragraph 3 below, each Sub-License
will immediately terminate.

 

(c) This License Agreement shall be automatically amended to add countries (with
respect to the Licensed Goods and the Licensed Services only) other than the
Territories, in the event that DWA obtains additional rights in the Licensed
Marks through new registrations in countries other than the Territories, or
through other manners provided under the law of a particular Territory.
DreamWorks Studios may request in writing DWA’s agreement to amend the Licensed
Goods in Schedule B to goods other than those in the natural zone of expansion,
and such agreement will not be unreasonably withheld. Upon any amendment,
DreamWorks Studios may cause all pertinent Sub-Licenses to be amended to reflect
any additions to Schedules A and/or B.

 

(d) Subject to the terms and conditions hereof and in consideration for the
Assignment, DWA will grant and assign to DreamWorks Studios a security interest
to be executed concurrently herewith in and to the Licensed Marks and
registrations thereof, but only to the extent necessary to secure DWA’s
obligations under this License Agreement of permitting DreamWorks Studios to use
such Licensed Marks in accordance with the terms hereof. The

 

5



--------------------------------------------------------------------------------

security interest granted by DWA hereunder will be subject to the approval of
DWA SKG’s lead revolver lender. DWA will execute and file or record, as
appropriate, any other security agreements with the relevant trademark
registration authorities and UCC financing statements, and such other documents
as are reasonably necessary to evidence, perfect, and preserve the security
interest granted to DreamWorks Studios hereunder, and DreamWorks Studios will
have all rights and remedies of a secured party pursuant to applicable law. The
granting of the security interest hereunder by DWA does not violate the rights
of any third party under any agreement with DWA, judgment, statute or otherwise,
and does not require the prior consent of any third party, except DWA’s lead
revolver lender. DWA will endeavor in good faith to obtain the requisite
consent. The grant of the security interest by DWA hereunder with respect to any
Licensed Mark shall be effective upon the commencement of the Term.

 

3. Extension of Term; Termination, Etc.

 

(a) The initial Term of this License Agreement shall be automatically extended
for successive 20-year Terms following the completion of the initial 20-year
Term unless DWA and DreamWorks Studios agree in writing, within six months prior
to the expiration of any such 20-year Term, to terminate this License Agreement
in its entirety, or unless DWA terminates this License Agreement in its entirety
in the manner set forth in sub-paragraph 3(b) below.

 

(b) This License Agreement may be terminated in its entirety by DWA (i) upon a
material breach by DreamWorks Studios that remains uncured for a period of 90
days after DWA provides written notice to DreamWorks Studios of such claimed
material breach in the manner set forth in paragraph 11(a) below, and the
material breach is either admitted in a writing signed by the admitting party or
determined in an arbitration proceeding in the manner set forth in paragraph
11(b) below, or (ii) in the event that both Steven Spielberg and David Geffen
cease to be employees or otherwise render services to DreamWorks Studios as
employees or

 

6



--------------------------------------------------------------------------------

consultants and neither Steven Spielberg nor David Geffen has the authority to
veto the production or acquisition of any motion picture, and DWA provides
written notice of termination to DreamWorks Studios within sixty (60) days of
the occurrence of such event. In the event of termination of this License
Agreement in its entirety by DWA under this sub-paragraph, DreamWorks Studios
agrees that it will use commercially reasonable efforts to cause all
Sub-Licenses to terminate immediately pursuant to their terms, that it will
cease all further use of the Licensed Marks except as expressly permitted
hereunder, and that it will take such steps as are necessary to change its
corporate names and trade names to ones that do not include any Licensed Mark,
to cease use of any domain names containing any Licensed Mark, and to delete all
listings of its corporate names and trade names in directories, databases,
indices, and other public and private listings, all as soon after termination as
commercially possible. In the event that the License terminates because
DreamWorks Studios sells, transfers, or assigns all or substantially all of its
assets to a third party, DWA agrees that DreamWorks Studios’
successor(s)-in-interest may use the Licensed Marks in connection with motion
pictures that were produced, acquired and/or distributed by DreamWorks Studios
or to which DreamWorks Studios has an agreement to acquire or co-produce prior
to such sale, transfer, or assignment (“Completed Films”), in the manners set
forth in sub-paragraph 3(c)(i)-(v) below.

 

(c) Nothing contained herein shall prohibit DreamWorks Studios, following
termination of this License Agreement for any reason under this paragraph 3 and
subject to DreamWorks Studios’ obligations following termination under
sub-paragraph 3(b) above, from doing any of the following: (i) distributing or
exhibiting any Completed Film; (ii) releasing or re-releasing any Completed
Film; (iii) editing any Completed Film for television exhibition, DVD
exhibition, or exhibition in any other media, now know or hereafter derived, or
for

 

7



--------------------------------------------------------------------------------

purposes of territorial distribution, and dubbing or sub-titling any Completed
Film into a different language, or for reasons of public taste, or for legal
reasons, including but not limited to in the event a claim or the threat of a
claim that distribution without such change might infringe the rights of any
third party, and then releasing, distributing, and exhibiting such Completed
Film; (iv) advertising and promoting any Completed Film by using the Licensed
Marks to reference the fact that such Completed Film was produced and/or
distributed by DreamWorks Studios; and (v) continuing to distribute, advertise
and promote any merchandising, soundtrack or publication, or exploit any other
ancillary rights based upon any such Completed Film and distributing,
advertising and promoting any merchandising, soundtrack or publication, or any
other ancillary rights based upon any such Completed Film pursuant to license
agreements entered into prior to such termination and approved as provided
hereunder, or (vi) using and authorizing the use of phrases such as “Based on
the Film                      Produced [or presented] by DreamWorks Studios” for
attribution purposes in connection with distribution, advertising and promotion
of any merchandising, soundtrack or publication, or exploit any other ancillary
rights based upon any such Completed Film.

 

4. Attribution Notice.

 

DreamWorks Studios agrees that in connection with any use of the Licensed Marks
under this License Agreement, it will use, and will cause all Sub-Licensees to
use, such notices regarding DWA’s ownership of the Licensed Marks, and their use
under this License Agreement or any Sub-License, as DWA may reasonably require.
DreamWorks Studios agrees that it will include in any Sub-License a requirement
that all Sub-Licensees will use such notices as may be reasonably required by
DWA.

 

8



--------------------------------------------------------------------------------

5. Further Assurances, Etc.

 

(a) DWA shall take such steps as are necessary under the laws of the various
jurisdictions in the Territories, as the Territories may be amended from time to
time in the manner set forth in paragraphs 2(c) and 8(d), to perfect, confirm,
acknowledge, or record this License Agreement, at DWA’s sole expense, for the
benefit of DreamWorks Studios and to enable DWA to enforce the Licensed Marks to
the maximum extent possible under paragraph 8 below.

 

(b) DreamWorks Studios agrees to execute such documents and to take such steps,
at DreamWorks Studios’ sole expense, including making available to DWA and its
counsel documents, information, and witnesses, as may be required by DWA to
perfect, confirm, acknowledge, or record this License Agreement in any
Territory, to enforce the Licensed Marks as provided in paragraph 8 below, or
otherwise to effectuate the purposes of this License Agreement.

 

6. Acknowledgement of DWA’s Ownership of Licensed Marks, Etc.

 

(a) DreamWorks Studios acknowledges and agrees that DWA owns the Licensed Marks,
that DreamWorks Studios will acquire no ownership interest in or to the Licensed
Marks under this License Agreement, and that DreamWorks Studios’ interest in the
Licensed Marks is limited solely to the license interest conferred by the
license grant under this License Agreement. DreamWorks Studios further
acknowledges and agrees that all uses of the Licensed Marks by it under this
License Agreement and by all Sub-Licensees under all Sub-Licenses inure and
shall inure to the benefit of DWA and that the goodwill in the Licensed Marks is
owned by DWA.

 

(b) DreamWorks Studios agrees that it will not file, and that it will cause all
Sub-Licensees not to file, any applications to register the Licensed Marks, or
any other mark that consists of, colorably imitates, or is confusingly similar
to any of the Licensed Marks, in the Territories or elsewhere in the world.

 

9



--------------------------------------------------------------------------------

(c) DreamWorks Studios agrees that, except as specifically permitted hereunder,
it will make no use, and will cause all Sub-Licensees to make no use, of any
other mark that consists of, colorably imitates, or is confusingly similar to,
any of the Licensed Marks.

 

(d) DreamWorks Studios agrees that during the Term of this License Agreement,
and thereafter, it will not challenge, or assist any third party, including any
Sub-Licensee, to challenge, the validity of the Licensed Marks. DreamWorks
Studios agrees that it will include in each Sub-License a provision that each
Sub-Licensee will not challenge, or assist any third party to challenge, the
validity of the Licensed Marks.

 

7. Quality Control.

 

(a) DreamWorks Studios agrees that it will use, and will cause all Sub-Licensees
to use, the Licensed Marks in connection with Licensed Goods and Licensed
Services of a quality at least equal to that of Licensed Goods and Licensed
Services provided by or under license from DreamWorks Studios prior to the
Separation Agreement.

 

(b) DreamWorks Studios agrees to use the Licensed Marks under this License
Agreement substantially in the manner set forth in Schedule D attached hereto
and incorporated by reference herein as if set forth in full, as Schedule D may
be amended by DWA from time to time through written notice to DreamWorks Studios
in the manner set forth in paragraph 11(a) below. In the event that DreamWorks
Studios wishes to use the Licensed Marks in a manner that deviates materially
from the manner set forth in Schedule D attached hereto, it shall seek approval
from DWA in writing for such use, which approval shall not be unreasonably
withheld, conditioned or delayed by DWA.

 

10



--------------------------------------------------------------------------------

(c) DWA shall have the right to approve the quality of all Licensed Goods
manufactured and sold by DreamWorks Studios or under all Sub-Licenses.
DreamWorks Studios agrees to conform its uses, and to use reasonable commercial
efforts to cause all Sub-Licensees to conform their uses, of the Licensed Marks
on Licensed Goods to the manner set forth in Schedule D attached hereto.
DreamWorks Studios agrees to submit to DWA for review and approval, as may be
requested by DWA from time to time, a representative sample of Licensed Goods
manufactured by DreamWorks Studios or under all Sub-Licenses, which approval
shall not be unreasonably withheld by DWA. DWA’s failure to disapprove a sample
in writing within 10 business days of receipt shall be deemed approval. DWA
agrees to specify in writing the reasons for its disapproval of any such sample.

 

(d) DreamWorks Studios agrees that upon approval of any samples pursuant to this
paragraph 7(c), it will not materially deviate from, and will cause all
Sub-Licensees not to materially deviate from, the quality of Licensed Goods
approved by DWA.

 

8. Enforcement; Expansion of Rights; Etc.

 

(a) DreamWorks Studios agrees to advise DWA promptly and in writing of any
instances of possible infringement or dilution of, or unfair competition or
cybersquatting regarding, the Licensed Marks in the Territories or elsewhere in
the world (collectively “Infringements”) that come to the attention of
DreamWorks Studios. Upon receipt of such notification, DWA may take such action
as it deems appropriate, after consultation in good faith with DreamWorks
Studios, to protect the Licensed Marks, including criminal, civil, or
administrative litigation, through counsel reasonably acceptable to DreamWorks
Studios. Where litigation by DWA against an Infringement involves only claims
regarding the Licensed Marks, the attorneys’ fees and other expenses of such
litigation (collectively “Expenses”), and any sums obtained by way of judgment
or settlement from such litigation (a “Recovery”), shall be

 

11



--------------------------------------------------------------------------------

allocated as follows: (i) if the Infringement involves Licensed Goods and/or
Licensed Services as to which DreamWorks Studios has an exclusive license of the
Licensed Marks and DreamWorks Studios agrees that such action should be taken,
DreamWorks Studios shall reimburse DWA for all documented Expenses and shall
keep any Recovery; and (ii) if the Infringement involves Licensed Goods and/or
Licensed Services as to which DreamWorks Studios has a non-exclusive license of
the Licensed Marks, or if DreamWorks Studios does not agree to take such action
with respect to the exclusively licensed Licensed Goods and/or Licensed
Services, DWA shall bear all Expenses and shall keep any Recovery. Where
litigation by DWA against an Infringement also includes claims by DWA (or by
both DWA and DreamWorks Studios through separate counsel) based upon
intellectual property rights or other rights in addition to the Licensed Marks,
DWA, or DWA and DreamWorks Studios both, as the case may be, shall bear the
Expenses and shall keep any Recovery that pertain to the claims asserted by that
party, unless DWA and DreamWorks Studios elect to assert their respective claims
through the same counsel, in which case they shall agree in good faith regarding
the allocation of Expenses and Recovery.

 

(b) DreamWorks Studios agrees to be and, as necessary, to remain, the sole party
or a joint party with DWA, in any litigation involving a claim based upon the
Licensed Marks in the event that the substantive law of a particular Territory
requires DreamWorks Studios to be a party because of the status of the
recordation of the Assignment or any related documents in that Territory as of
the time of the commencement of such litigation does not permit DWA to be the
sole party or a party, or for any other reason. The allocation of Expenses and
Recovery in litigation in which DreamWorks Studios must be a joint party with
DWA, or a sole party, shall also be governed by sub-paragraphs 8(a)(i) and (ii)
above.

 

12



--------------------------------------------------------------------------------

(c) DWA and DreamWorks Studios agree that in connection with any litigation by
DWA to which sub-paragraph 8(a)(i) above applies, DWA shall prosecute and
compromise the litigation only after good faith consultation with DreamWorks
Studios, and that in any litigation by DWA to which sub-paragraph 8(a)(ii) above
applies, DWA may prosecute and compromise the litigation in its sole discretion.

 

(d) DreamWorks Studios may request DWA to file applications to register the
Licensed Marks for the Licensed Goods and Licensed Services in countries other
than the Territories, to register the Licensed Marks in the Territories for
goods and services in addition to the Licensed Goods and Licensed Services, and
to register domain names containing the Licensed Marks. In response to any such
request, DWA shall decide whether to file such applications for trademark and
service mark registration, and to register such domain names, in the exercise of
its reasonable business judgment. The attorneys’ fees and expenses in connection
with the filing and prosecution of such applications, or the registration of
such domain names, shall be shared equally by DWA and DreamWorks Studios. DWA
agrees to prosecute any such applications for trademark or service mark
registration to registration or final refusal, or upon agreement of the parties
through appeal, and to maintain all existing and future registrations of the
Licensed Marks in the Territories, and domain name registrations, unless DWA and
DreamWorks Studios agree in writing to abandon any such applications or not to
renew any such registrations.

 

9. Representations and Warranties.

 

(a) DWA represents and warrants to DreamWorks Studios that: (i) DWA has the
right, power, and authority to enter into and fully perform its obligations
under this License Agreement; and (ii) this License Agreement is a binding
agreement as to DWA that is enforceable against DWA according to its terms.

 

13



--------------------------------------------------------------------------------

(b) DreamWorks Studios represents and warrants to DWA that: (i) DreamWorks
Studios will use commercially reasonable efforts throughout the Term of this
License Agreement to maintain sufficient control over all Sub-Licensees to
fulfill DreamWorks Studios’ obligations to cause all Sub-Licensees to take or
refrain from taking the actions specified hereunder; (ii) DreamWorks Studios’
use of the Licensed Marks, and the conduct of its business under the trade names
and corporate names “DreamWorks L.L.C.” and other DreamWorks formatives shall at
all relevant times be in accordance with all applicable laws, (iii) DreamWorks
Studios has the right, power, and authority to enter into and fully perform its
obligations under this License Agreement; and (ii) this License Agreement is a
binding agreement as to DreamWorks Studios that is enforceable against
DreamWorks Studios according to its terms.

 

10. Indemnification.

 

(a) DWA agrees to indemnify, defend, and hold DreamWorks Studios and any
Sub-Licensees harmless from and against any claim, demand, cause of action, or
suit for trademark, service mark, or tradename infringement, dilution,
cybersquatting, and unfair competition that is asserted against DreamWorks
Studios or any Sub-Licensee by a third party during the Term, or thereafter
solely on the basis of DreamWorks Studios’ or any Sub-Licensee’s use of the
Licensed Marks under this License Agreement (each a “Trademark Claim”).
DreamWorks Studios agrees that upon receipt of notice of any Trademark Claim, it
will promptly tender such Trademark Claim in writing to DWA in the manner set
forth in paragraph 11(a) below, and DWA agrees that it will defend DreamWorks
Studios and any Sub-Licensee against such Trademark Claim at DWA’s expense and
through counsel of DWA’s choosing. DWA may defend, or compromise any Trademark
Claim with the approval of DreamWorks Studios, which approval shall not be
unreasonably withheld, and agrees to pay any judgment or settlement on any
Trademark Claim. DreamWorks Studios agrees that it will cooperate fully with,
and will cause any Sub-Licensee to

 

14



--------------------------------------------------------------------------------

cooperate fully with, DWA and its counsel in DWA’s defense of any Trademark
Claim. DWA agrees to carry such insurance as may be reasonable to insure the
fulfillment of DWA’s indemnity obligations with respect to Trademark Claims.

 

(b) DreamWorks Studios agrees to indemnify, defend, and hold DWA harmless, and
to obligate each Sub-Licensee to indemnify, defend, and hold DWA harmless, from
and against any claim, demand, cause of action, or suit, that is asserted
against DWA by a third party during the Term or thereafter, arising out of
DreamWorks Studios’ or any Sub-Licensee’s manufacture, advertisement, promotion,
marketing, offering for sale, sale, or distribution of Licensed Goods during the
Term, and DreamWorks Studios’ or any Sub-Licensee’s advertisement, promotion,
marketing, offering for sale, sale, or rendition of Licensed Services during the
Term, where such claim, demand, cause of action, or suit is not a Trademark
Claim (each a “Non-Trademark Claim”). Non-Trademark Claims include, without
limitation, all claims, demands, causes of action, or suits for copyright
infringement, libel, violation or infringement of the right of publicity,
violation or invasion of the right of privacy, disparagement, theft of ideas,
patent infringement, breach of contract, negligence, strict liability, and
product liability arising out of DreamWorks Studios’ or any Sub-Licensee’s
manufacture, advertisement, promotion, marketing, offering for sale, sale, or
distribution of Licensed Goods during the Term, and DreamWorks Studios’ or any
Sub-Licensee’s advertisement, promotion, marketing, offering for sale, sale, or
rendition of Licensed Services during the Term (except where such claims,
demands, causes of action, or suits are based solely upon DreamWorks Studios’ or
any Sub-Licensee’s use of the Licensed Marks as permitted under this License
Agreement). DWA agrees that upon receipt of any Non-Trademark Claim, it will
promptly tender such claim in writing to DreamWorks Studios in the manner set
forth in paragraph 11(a) below, and DreamWorks Studios agrees that it will

 

15



--------------------------------------------------------------------------------

defend DWA against such Non-Trademark Claim at DreamWorks Studios’ expense and
through counsel of DreamWorks Studios’ choosing. DreamWorks Studios may defend
or compromise any Non-Trademark Claim in its sole discretion, and agrees to pay
any judgment or settlement on any Non-Trademark Claim. DWA agrees that it will
cooperate fully with DreamWorks Studios and its counsel in DreamWorks Studios’
defense of any Non-Trademark Claim. DreamWorks Studios agrees to carry such
insurance, and to cause all Sub-Licensees to carry such insurance, as may be
reasonable to insure the fulfillment of DreamWorks Studios’ indemnity
obligations with respect to Non-Trademark Claims. Nothing in this subparagraph
10(b) affects either party’s rights or obligations under the Distribution
Agreement, that certain Services Agreement dated as of October 1, 2004, and that
certain Merchandise and Promotion Ancillary Services Agreement dated as of
October 1, 2004.

 

11. Miscellaneous.

 

(a) Any notices required or which may be given hereunder shall be in writing and
shall be delivered personally, or sent by certified mail, return receipt
requested, by facsimile (with confirmation of receipt), or by e-mail (with
confirmation of receipt), to the addresses set forth above, or such other
addresses as may be designated by the parties from time to time in writing under
this License Agreement. All notices sent to DWA and DreamWorks Studios shall be
sent to the attention of the General Counsel. All notices are effective upon
confirmed receipt.

 

(b) The parties shall attempt to resolve all claims, disputes, or disagreements
arising out of the interpretation, performance, or breach of this License
Agreement, through good faith negotiation between DWA and DreamWorks Studios. If
such good faith negotiations do not resolve the dispute, the dispute shall be
resolved through arbitration in the manner set forth in Section 24 of the
Distribution Agreement, with each party having the rights and obligations set
forth therein; provided, however, that in any arbitration hereunder, the neutral
arbitrator selected by the parties, or by the American Arbitration Association,
as the case may be, shall have a minimum of 10 years’ experience in the
trademark licensing business.

 

16



--------------------------------------------------------------------------------

(c) DreamWorks Studios may assign this License Agreement or its rights hereunder
only with the written consent of DWA, which consent shall not be unreasonably
withheld; provided, however, that DreamWorks Studios shall have the right to
assign this License Agreement only in the event either Steven Spielberg or David
Geffen is engaged by DreamWorks Studios as an employee or consultant, or that
Steven Spielberg or David Geffen otherwise renders services to DreamWorks
Studios. In the event of any assignment hereunder, the assignee must assume in
writing all of DreamWorks Studios’ obligations under this License Agreement.

 

(d) This License Agreement shall be governed by, and construed in accordance
with, the laws of the State of California.

 

(e) This License Agreement, together with the Schedules thereto, constitutes the
entire agreement between DWA and DreamWorks Studios with respect to its subject
matter, and supersedes any prior agreement, understanding, representation,
promise, or negotiations, between the parties, whether oral or written, express
or implied.

 

WHEREFORE, the parties have executed this License Agreement as of the Effective
Date by the signature below of their duly-authorized representatives.

 

Dated: October 27, 2004   DREAMWORKS ANIMATION LLC     By:  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

 

Dated: October 27, 2004   DREAMWORKS L.L.C.     By:  

/s/ Brian Edwards

--------------------------------------------------------------------------------

 

17